Citation Nr: 0833973	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-21 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 1980 
and from January 1981 to January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  In January 2008, a video-conference 
hearing was held before the undersigned Veterans Law Judge of 
the Board.  The case was remanded for additional development 
in April 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Board's prior remand, the veteran was 
afforded a VA examination in April 2008.  The impression was 
a normal rectal examination.  In June 2008, the veteran 
indicated that there are relevant VA medical records of 
treatment he has received from the Jackson, Mississippi, VA 
Medical Center (VAMC) which should be obtained.  These 
records should be requested on remand, and if they show 
hemorrhoids, a VA medical opinion should also be obtained.  
38 C.F.R. § 3.159 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for 
hemorrhoids from the Jackson, 
Mississippi VAMC, dated from January 
2006 forward.  

2.  Thereafter, if the records show a 
diagnosis of hemorrhoids, a VA examiner 
should be requested to review the 
claims folder and render an opinion as 
to whether it is at least as likely as 
not (a probability of at least 50 
percent) that the veteran's current 
hemorrhoid disorder had its onset 
during active service or is related to 
any in-service event, disease, or 
injury, including the hemorrhoids the 
veteran had in service in September 
1981.  The examiner must provide a 
complete rationale for all conclusions 
reached.

3.  Finally, readjudicate the veteran's 
claim in light of any additional evidence 
added to the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

